          Case 4:20-cv-01498-JM Document 13 Filed 09/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

REBECCA D. ZELL                                                                     PLAINTIFF

                                    4:20-cv-01498-JM-JJV

KILOLO KIJAKAZI,
Acting Commissioner,
Social Security Administration,                                                   DEFENDANT


                                            ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

review of the RD, as well as a de novo review of the record, the Court approves and adopts the RD

as this Court’s findings in all respects. Accordingly, this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 16th day of September, 2021.


                                                ____________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE
